Chief Justice                                                                                                             Clerk
James T. Worthen                                                                                                          Cathy S. Lusk

                                           Twelfth Court of Appeals
Justices                                                                                                                  Chief Staff Attorney
Sam Griffith                                                                                                              Margaret Hussey
Diane DeVasto




            Wednesday, December 07, 2005


            Mr. James W. Volberding                                          Mr. Michael J. West
            One American Center                                              Assistant District Attorney
            909 ESE Loop 323                                                 4th Floor, Courthouse
            Suite 700                                                        100 North Broadway
            Tyler, TX 75701                                                  Tyler, TX 75702

            RE:       Case Number:                         12-04-00251-CV
                      Trial Court Case Number:            02-3596-D


            Style: In the Interest of L. S. B. and K. H., children


            Enclosed is a copy of the Memorandum Opinion issued this date in the above styled and
            numbered cause. Also enclosed is a copy of the court's judgment.

            Very truly yours,

            CATHY S. LUSK, CLERK



            By: KtijUJIA. Mflfk
                  Katrina McClenny, Chief Deputy
                                          Depirft (Clerk

           CC:             Judge Carole W. Clark
                           Hon. John Ovard
                           Ms. Lois Rogers




                     1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax: 903-593-2193
Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur,
                                                         Van Zandt and Wood Counties
                                                         www.12thcoa.courts.state.tx.us
                                       NO. 12-04-00251-CV


                            IN THE COURT OF APPEALS


             TWELFTH COURT OF APPEALS DISTRICT


                                           TYLER, TEXAS

                                                           §      APPEAL FROM THE 321ST

IN THE INTEREST OF
L.S.B. AND K.H.,                                           §      JUDICIAL DISTRICT COURT OF
CHILDREN


                                                           §      SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                                  PER CURIAM

         Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion. Also included in the motion to dismiss is counsel's
motion to withdraw and a motion for cancellation of oral argument. Because Appellant met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), all motions are granted, and the
appeal is dismissed.
Opinion delivered December 7, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




                                                    (PUBLISH)
                               COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                       JUDGMENT


                                       DECEMBER 7, 2005



                                     NO. 12-04-00251-CV



                           IN THE INTEREST OF L.S.B. AND K.H.,
                                            CHILDREN




                            Appeal from the 321st Judicial District Court
   '                      of Smith County, Texas. (Tr.Ct.No. 02-3596-D)

                       THIS CAUSE came to be heard on the appellate record and the Appellant's
motion to dismiss the appeal herein, counsel's motion to withdraw and motion for cancellation of
oral argument, and the Court having heard and fully considered said motion is of the opinion the
same should be Granted.

                       It is therefore ORDERED, ADJUDGED and DECREED by the Court that this
appeal be, and the same is, Hereby Dismissed and that all costs ofthis appeal be, and the same are,
adjudged against the Appellant, Amanda Hayes, for which execution may issue, and that this
decision be certified to the trial court below for observance.

                       Byper curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.